DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 05/11/2022.  
Status of the Claims
	In applicant’s amendments, claims 1-5, and 22 are amended, and claims 10-21 are withdrawn.  Claims 1-9, and 22 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and was/were withdrawn.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, no new matter should be entered:
Claim 1, lines 5 and 10: “a resistance mechanical interface comprising a spool and cable” and a “mechanical expansion port”. (as shown and as best understood the spool and cable are attached to the mechanism expansion port as shown in Figure 5B, it is unclear if the resistance mechanical interface and the mechanical expansion port are the same limitation or separate limitations, or mixture of embodiments).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 11: “a mechanical expansion port configured to link the exercise machine to a corresponding housing of one or more other exercise modules via a mechanical attachment”. “mechanical expansion port” is a generic placeholder that are non-structural terms. The functional language is “configured to link the exercise machine to corresponding housing”. The generic placeholder is modified by “mechanical attachment” which is not sufficient structure and is another non-structural term.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For “Mechanical expansion port”, ¶ 58 recites “the mechanical accessory/expansion port (416) is an output port (458) like a shaft or cable”. A shaft or cable is the corresponding structure.
Claim Objections
The following claims are objected to because of the following informalities, appropriate correction is required:
Claim 22, line 1 amend: “A method” to ---An exercise method---.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-9, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1, line 5 and line 10 recite: “a resistance mechanical interface comprising a spool and cable” and a “mechanical expansion port configured to link the exercise machine to a corresponding housing of one or more exercise modules”. Figure 1 shows the resistance mechanical interface while Figure 4A shows the mechanical expansion port with Figure 5A showing the device linked to corresponding housing. Applicant seems to be mixing embodiments. It is unclear how to have the spool and cable attached while also having the expansion port linked to more than one housing (three attachments to one exercise machine). Figures 5A-5B show the spool and cable attached to the mechanical expansion port in alternative to attaching to an additional exercise module.  
	Claim 2, lines 1-2 recite: “wherein the resistance mechanical interface is further configured to couple in parallel to a second resistance mechanical interface in a second exercise module.” Claim 1 states that the resistance mechanical interface is a spool and cable. The figures and specification do not show or describe spools and cable in parallel only singular spool and cable.
	Claim 3, lines 1-2 recite: “wherein the resistance mechanical interface is further configured to couple in series to a second resistance mechanical interface in a second exercise module.” Claim 1 states that the resistance mechanical interface is a spool and cable. The figures and specification do not show or describe spools and cable in series only singular spool and cables.
	Claim 22, lines 8-9 recite: “resistance mechanical interface comprising a spool and a cable, wherein the exercise machine is coupled to a corresponding housing of one or more other exercise modules via a mechanical expansion port”. Figure 1 shows the resistance mechanical interface while Figure 4A shows the mechanical expansion port with Figure 5A showing the device linked to corresponding housing. Applicant seems to be mixing embodiments. It is unclear how to have the spool and cable attached while also having the expansion port linked to more than one housing (three attachments to one exercise machine). Figures 5A-5B show the spool and cable attached to the mechanical expansion port in alternative to attaching to an additional exercise module.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 11-12 recite: “configured to link the exercise machine to a corresponding housing of one or more other exercise modules”. The claim is rendered indefinite as it is unclear the metes and bounds of the claim. It is unclear if the exercise modules are additional exercise modules due to having corresponding housing or a different limitation. Likewise, it is unclear what limitations the exercise modules comprise if they are exercise modules. According to applicant’s specification the exercise machine and the exercise modules are the same. It is unclear how many exercise machines are present and if more accordingly if the exercise machine comprises multiple exercise modules. It is unclear if each exercise module has a mechanical expansion port or if only the exercise machine comprises one. Applicant is suggested to amend claim 1 to the following:
An exercise machine, comprising:
One or more exercise module each comprising:
	a housing; 
	a monitor interface; 
	a central electromagnetic resistance unit; 
	and a mechanical expansion port;
wherein one exercise module further comprises:
	a resistance mechanical interface comprising a spool and a cable configured to provide a force from the central electromagnetic resistance unit in response to: 
	a control interface that receives commands from an exercise actuator, wherein the cable extends out from a first side of the housing; 
	a software interface that receives collaborative information about an exercise session; 
	and wherein the mechanical expansion port is configured to link a respective exercise module of the one or more exercise modules, wherein the second side of the housing is adjacent to the first side of the housing.  
	Claim 1, lines 13-14 recite: “located at a second side of the housing”. The claim is rendered indefinite as it is unclear which housing is being discussed, of the one or more other exercise modules or of the exercise machine. See above claim amendment.
	Claim 22, line 9 recites: “a cable”. There is a lack of antecedent basis for this limitation within the claims, it is unclear if it is the same cable coupled to the actuator or a different secondary cable. Applicant is suggested to amend the limitation to ---the cable---.
	Claim 22, lines 9-10 recite: “a corresponding housing of one or more other exercise modules”. There is a lack of antecedent basis for “one or more other exercise modules”. It is unclear if there is meant to a previously recited exercise module or if the exercise machine is the exercise module or if the exercise machine comprises a exercise module. 
	Claim 22, line 11 recites: “located at a second side of the housing”. The claim is rendered indefinite as it is unclear which housing is being discussed, of the one or more other exercise modules or of the exercise machine.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20190099637 A1 (Valente et al; henceforth Valente).
	Regarding Independent Claim 22, Valente discloses a method, comprising: 
	receiving commands from an exercise actuator (actuator 800) via a control interface (torque controller/electronics bay 600; in as much as applicant has shown and as best described the actuator provides commands via the user pulling on the actuator 800), 
	wherein the exercise actuator is coupled to a cable (cable 500, see Figure 1B wherein actuator 800 is coupled to the end of cable 500) that extends out from a first side (left side) of a housing (rails 400, rail 400 houses cable 500) associated with an exercise machine (exercise machine 1000); 
	receiving collaborative information (“safe amount of torque”) about an exercise session (“cable speed and tension”) via a software interface (“a model”; “A physics model of the system may calculate a safe amount of torque at a discrete interval in time continuously. By measuring cable speed and tension, the model may iteratively predict what amount of torque may be measured at the motor (100)” ¶ 151);
	 and providing a force from a central electromagnetic resistance unit (motor 100; “motor (100) generates torque in the counter-clockwise direction”) in response to the control interface (“informs the electronics bay (600) to reduce motor tension to a safe level such as 5 or 10 lbs.” ¶ 231; electronics bay 600 controls the motor tension in motor 100) and the software interface (“uses one or more models to check system behavior, and place the system into a safe-stop” ¶ 124)  via a resistance mechanical interface comprising a spool and a cable (spool 202 and cable 500; in as much as applicant has shown cable 500 is the same cable of the interface with the spool), 
	wherein the exercise machine is coupled to a corresponding housing of one or more other exercise modules (actuator 801 with cable 501 and spool 203) via a mechanical expansion port (belt 104; in as much as applicant has shown belt 104 connects the motor 100 to both spools 202 and 203), wherein the mechanical expansion port is located at a second side of the housing (center; in as much as applicant has shown the center is adjacent to the left side), wherein the second side of the housing is adjacent to the first side of the housing (the center side is adjacent to the left side0).
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding Independent Claim 1, the closest prior art of record US 20210111646 A1 (Rubin) fails to teach or render obvious the exercise machine in combination with all of the elements and structural and functional relationships as claimed and further including:
	wherein the mechanical expansion port is configured to link one exercise module to a corresponding housing of one or more other exercise modules via a mechanical attachment, wherein the mechanical expansion port is located at a second side of the housing, wherein the second side of the housing is adjacent to the first side of the housing.  
The prior art of record teaches multiple motor assemblies may be used however the prior art of record does not disclose linking one motor assembly to a corresponding housing of another exercise module via a mechanical attachment. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the motor assemblies to have a mechanical expansion port configured to link one exercise module to another exercise module’s housing via a mechanical attachment without improper hindsight and without significantly modifying the structure and intended structure of the motor assembly.
	Regarding Independent Claim 1, the closest prior art of record US 20020025891 A1 (Colosky et al; henceforth Colosky) fails to teach or render obvious the exercise machine in combination with all of the elements and structural and functional relationships as claimed and further including:
	One or more exercise module each comprising: a central electromagnetic resistance unit; and wherein the mechanical expansion port is configured to link a respective exercise module to a corresponding housing of one or more other exercise modules via a mechanical attachment.
	The prior art of record discloses one or more exercise modules comprising resistance units using torque springs 8 in individual housings 2 that are modularly connected to a spool 9 and cable 11, which is not equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the torque springs to be electromagnetic resistance unit without substantial modification of the structure to connect the motors along a central shaft, to individually power the motors in a modular manner to keep the intended function of the device and without improper hindsight.
Response to Arguments
Applicant’s arguments with respect to claims 1-9, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon, cited in the PTO-892, is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784